114 Ga. App. 531 (1966)
152 S.E.2d 4
HOLLOWAY et al.
v.
POPPELL.
42323.
Court of Appeals of Georgia.
Submitted September 9, 1966.
Decided October 28, 1966.
Albert E. Butler, for appellants.
Thomas & Howard, W. Dan Roberts, for appellee.
FELTON, Chief Judge.
A valid filing of a transcript of evidence prepared from recollection requires the agreement of the parties or their counsel thereon, or, in case of the inability of the parties to agree as to the correctness of such transcript, either the decision of the trial judge thereon or, if he is unable to recall what "transpired," an order so stating. Code Ann. § 6-805 (g) (Ga. L. 1965, pp. 18, 24). The transcript of evidence prepared from recollection and filed in the trial court by appellants meets none of the above requirements, being signed only by counsel for appellants. A determination *532 of the question presented in this appeal from the judgment on the direction of the verdict involves necessarily a consideration of the evidence; and where the evidence is not properly brought up all questions requiring a consideration of evidence will be resolved in favor of the judgment, and it will be affirmed. Giles v. Peachtree Pantries, 209 Ga. 536 (74 SE2d 545) and cit.; Clark v. State, 219 Ga. 680, 683 (2) (135 SE2d 270) and cit.; State Hwy. Dept. v. Attaway, 97 Ga. App. 140 (1) (102 SE2d 514) and cit. Therefore, since no approved transcript is in this record we are required to affirm the judgment in favor of the defendant-appellee.
Judgment affirmed. Frankum and Pannell, JJ., concur.